Title: From Alexander Hamilton to Benjamin Brookes, 25 November 1799
From: Hamilton, Alexander
To: Brookes, Benjamin, Jr.


          
            Sir,
            New  York Novr. 25. 99
          
          I have just received your letter of the nineteenth instant, and regret the delay of your journey to this place. Relying however on your the statement which you have transmitted to me, I consent that you postpone it till the first of January—By that time I expect without certainly to see you
           Major Brookes—
        